Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 1/21/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a reference, ANDRIANOV et al. (RU 2109355 C1) in view of Zrodnikov et al. ("Innovative Nuclear Technology Based on Modular Multi-Purpose lead-bismuth cooled faster reactors"; Progress in Nuclear Energy 50 (2008, pp. 170-178)) (from the IDS of 8/7/2019), see below.  
Allowable Subject Matter
1.         Claims 6-12, 14 and 19 are allowed. 
2.         The following is a statement of reasons for the indication of allowable subject matter. The following Allowable Subject Matter and reasons for allowance, is repeated from the Final Rejection of 9/24/2021 for reference.
 	Regarding claim 6, the prior art search failed to disclose a method for producing a containment vessel for storing hazardous waste material, comprising:
providing a containment vessel enclosed within a cask system in a spent fuel storage pool of water, the containment vessel having a bottom part at a bottom and one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;
introducing the hazardous waste material within spent fuel storage pool to designated receptacles within the containment vessel within the cask system;
moving the containment vessel within the cask system containing the hazardous waste material to a pool wall ledge or stand mounted in a water storage facility that
allows ready access to the designated receptacles holding hazardous waste while offering appropriate protection and coverage by pool water;
liquefying a fusible alloy material at a side of the pool using heated water or electrical heaters in a tankage facility;
introducing the fusible alloy material in a liquid phase into at least one of the receptacles having the hazardous waste material in order to surround the hazardous waste material with fusible alloy material that is in direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy; 
sealing the cask system and containment vessel by placing a final external lid at a top of the cask system and a top of the containment vessel after covering the containment vessel near a top with a free-surface lid that limits free-surface motion of the fusible alloy material while the fusible alloy material remains in the liquid phase; and 
back-filling the cask internals with an inert gas,
wherein the hazardous waste material includes one or more of spent nuclear fuel, radioactive material, and fissionable material.
 
             Regarding claim 19, the prior art search failed to disclose a method for producing a containment vessel for storing hazardous waste material, comprising:
pre-installing a fusible alloy material into at least one of one or more elongated vertically oriented metallic receptacles of a containment vessel within a cask system that will contain the hazardous waste material in the containment vessel, the containment vessel having a bottom part at a bottom and the one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;  
providing a containment vessel enclosed within the cask system in a spent fuel storage pool of water by lowering the containment vessel into an enclosure in the pool, the enclosure serving to facilitate liquefying of the fusible alloy material and hazardous material introduction operations on the containment vessel while providing limited access to water of the pool through the enclosure;
introducing heated water into, or inserting and using an electrical heater in, at least one of the receptacles that will contain the hazardous waste material to prepare for loading and surrounding the hazardous waste material so that the fusible alloy material is in a liquid phase;
introducing the hazardous waste material into at least one containment vessel receptacle so that the fusible alloy material comes into direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy material;
covering the containment vessel near a top with a lid that limits free-surface motion of the fusible alloy material while the fusible alloy material remains in the liquid phase;
sealing the cask by placing a final external lid at a top of the cask; and 
back-filling the cask internals with an inert gas, and 
wherein the hazardous waste material includes one or more of spent nuclear fuel, radioactive material, and fissionable material.

3.      The prior art search did not disclose or make obvious claim 6, with the elements of (emphasis added): introducing the hazardous waste material within spent fuel storage pool to designated receptacles within the containment vessel within the cask system;
moving the containment vessel within the cask system containing the hazardous waste material to a pool wall ledge or stand mounted in a water storage facility that\ allows ready access to the designated receptacles holding hazardous waste while offering appropriate protection and coverage by pool water;
liquefying a fusible alloy material at a side of the pool using heated water or electrical heaters in a tankage facility;
introducing the fusible alloy material in a liquid phase into at least one of the receptacles having the hazardous waste material in order to surround the hazardous waste material with fusible alloy material that is in direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy.

4.      The prior art search did not disclose or make obvious claim 19, with the elements of (emphasis added): pre-installing a fusible alloy material into at least one of one or more elongated vertically oriented metallic receptacles of a containment vessel within a cask system that will contain the hazardous waste material in the containment vessel, the containment vessel having a bottom part at a bottom and the one or more elongated vertically oriented metallic receptacles extending upwardly from the bottom part;  
providing a containment vessel enclosed within the cask system in a spent fuel storage pool of water by lowering the containment vessel into an enclosure in the pool, the enclosure serving to facilitate liquefying of the fusible alloy material and hazardous material introduction operations on the containment vessel while providing limited access to water of the pool through the enclosure;
introducing heated water into, or inserting and using an electrical heater in, at least one of the receptacles that will contain the hazardous waste material to prepare for loading and surrounding the hazardous waste material so that the fusible alloy material is in a liquid phase;
introducing the hazardous waste material into at least one containment vessel receptacle so that the fusible alloy material comes into direct contact with the external surfaces of the hazardous waste material that are accessible by the liquid fusible alloy material.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation " a vertically oriented, elongated receptacle separate from the receptacles of the canister body ".  There is insufficient antecedent basis for this limitation in the claim. Neither claims 1 or 2 claim “receptacles” in the canister body. There is only a single receptacle claimed in claims 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1, 17-18 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ANDRIANOV et al. (RU 2109355 C1) in view of Zrodnikov et al. ("Innovative Nuclear Technology Based on Modular Multi-Purpose lead-bismuth cooled faster reactors"; Progress in Nuclear Energy 50 (2008, pp. 170-178)) (from the IDS of 8/7/2019).
Regarding claim 1, ANDRIANOV discloses an apparatus for safely containing hazardous material (fig. 4; 3) for storage, transport, and disposal (fig. 4) (abstract),, comprising:
a cask system (fig. 4, 1, and/or the system of fig. 4); 
a containment system (6 with 8) that is a separate subsystem within the cask system (1), the containment system comprising at least one of: 1) a removable canister (6 with 8) 3) a fixed shell (1) of a cask body (1) of the cask system, without a basket structure, as the containment system, or  4) one or more independent canisters (6 with 8) to receive the hazardous material, the containment system (6 with 8) being configured to enclose the hazardous material within a sealed closure (of 6, 8, 1), the containment system being designed to limit release of the hazardous material to meet regulatory requirements (abstract); 
a secondary material (4, 5) (abstract Note molten metal/Lead) comprising a fusible an eutectic material (4, 5) (abstract Note molten metal/Lead), the secondary material (4, 5) being disposed within the containment system (6 with 8) and having a temperature to permit either 1) its dry loading (abstract Note 4, 5, is dry (i.e., not wet/in a pool) when loaded with waste 3) into and around (abstract, Note 4/5 melts around/into spaces in 6/8 including into/around waste 3 after 4/5 has been loaded in a “dry” condition (i.e., not in a pool)) the hazardous material (3 is surrounded by 4, 5), or 2) loading of the secondary material (4, 5)  in its liquid state (abstract) 
secondary material (4, 5) surrounding and being in direct contact (abstract) with external surfaces of the hazardous material (3) that are accessible by the secondary material (abstract Note 4, 5 are lead which is melted into a molten/liquid state);; and
wherein the hazardous material includes one or more of spent nuclear fuel (3) (abstract), radioactive material (3) (abstract),, and fissionable material (3) (abstract),, and
wherein  the apparatus is designed  to be loaded and unloaded in at least one of: 1, 2) a regulation compliant environment at 
a source site, or 3) a regulation compliant environment at a remote site (abstract Note Packing of spent nuclear fuel for transport and/or long-term storage).
     	But ANDRIANOV fails to disclose a fusible alloy material.
    	Zrodnikov, however, discloses use of a fusible alloy material (Abstract Note lead-bismuth coolant) for a protective metal alloy for cooling and storage/transport of radioactive/nuclear fuel (abstract) (pg. 171, left col. to pg. 172, left col.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of ANDRIANOV, with a fusible alloy material, as taught by Zrodnikov, to use as a substitution of one known fusible metal material (i.e., lead) for another (i.e. the fusible alloy material of lead-

 Moreover, regarding claim 17, Zrodnikov discloses wherein the secondary exhibits a melting temperature or both liquidus and solidus temperatures that are lower than about 650 degrees Fahrenheit 
(pg. 171 Note inert lead-bismuth coolant (LBC), i.e. eutectic lead-bismuth alloy in the primary circuit. Boiling point of LBC is 1670 °C, melting point of LBC is 123.5 °C.); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
Moreover, regarding claim 18, Zrodnikov discloses the secondary material exhibits a melting temperature or both liquidus and solidus temperatures that are between about 100 and 650 degrees Fahrenheit (pg. 171 Note inert lead-bismuth coolant (LBC), i.e. eutectic lead-bismuth alloy in the primary circuit. Boiling point of LBC is 1670 °C, melting point of LBC is 123.5 °C.); and is obvious for the reasons discussed supra with reference to claim 1, see previous.
 
Regarding claim 20, ANDRIANOV discloses wherein the apparatus (1) is designed to facilitate the unloading (abstract) (via 6, 7 at least) of the hazardous material (3) with “features” to re-liquefy (abstract Note heating furnace) and drain the secondary material (4, 5 is melt able and can be loaded/removed from 1) (abstract) to provide access (by removal of lid 8) for unloading the hazardous material, thereby allowing the apparatus to be loaded and unloaded in at least one of: (
Loading and placing of the fuel is carried out using construction elements in the form of a support plate (6) and the fixing-centering elements (7));
(abstract Note Packing of spent nuclear fuel for transport and/or long-term storage.; Note for transport implies that the waste (3) can be removed after transport).
Regarding claim 20, ANDRIANOV differs from the claimed invention by not explicitly showing “features” to separate/remove to provide access for unloading.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for a separable/removable lid and canister components (6, 8), since it has been held that making parts separable has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).


2.	Claim(s) 2-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over ANDRIANOV et al. (RU 2109355 C1) in view of Zrodnikov et al. ("Innovative Nuclear Technology Based on Modular Multi-Purpose lead-bismuth cooled faster reactors"; Progress in Nuclear Energy 50 (2008, pp. 170-178)) (from the IDS of 8/7/2019) and further in light of Singh (US 5898747 A).
Regarding claim 2, ANDRIANOV discloses wherein the containment system (fig,. 4, 6, 8) is part of the cask body of a cask (1) and comprises:
a vessel/removable canister (6, 8) comprises a vertically oriented elongated body between a bottom part at a bottom (8, 2) and a lid (9, and/or top of 6) at a top; and 
cask body of the cask system (1), at least one of the receptacles (receptacles formed from cavities created by 4/5 for 3) (abstract) having the hazardous material secondary material/ fusible alloy (see Zrodnikov, (Abstract Note lead-bismuth coolant)) (4, 5) such that the secondary material/ fusible alloy (see Zrodnikov, Abstract) material is in direct contact with the external surfaces of the hazardous material that are accessible by the secondary material/ fusible alloy (see Zrodnikov, Abstract) material.
     	But ANDRIANOV as modified by Zrodnikov fail to disclose (see underlined) the basket of the cask comprising a plurality of vertically oriented, elongated receptacles within the containment vessel within the body of the cask.
Singh, however, discloses a basket (MPC 10 in 19) of a cask (fig. 14, 42) comprising a plurality of vertically oriented, elongated receptacles (14 in 10) within the containment vessel (19) within the body of the cask (42) for holding nuclear fuel/waste (col. 5-6, lines 55 to 3). 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of ANDRIANOV as modified by Zrodnikov, with a basket of the cask comprising a plurality of vertically oriented, elongated receptacles within the containment vessel within the body of the cask, as taught by Singh, to use as a substitution of one known fuel receptacle configuration element for another (that has basket comprising a plurality of vertically oriented, elongated receptacles within the containment vessel within the body of the cask) to obtain predictable radioactive waste and fusible alloy material loading/storage compartmentalization results. 

Regarding claim 3, ANDRIANOV discloses wherein the containment vessel (fig. 4, 6, 8, 1) comprises:
a cask (1) having a vertically oriented elongated body (of 1) between a bottom part at a bottom (2) and a lid at a top (9); and
secondary material/ fusible alloy (see Zrodnikov, (Abstract Note lead-bismuth coolant)) (4, 5) (abstract) that is in direct contact with the external surfaces of the hazardous waste material (3) that are accessible by the secondary material/ fusible alloy material (4, 5)
     	But ANDRIANOV as modified by Zrodnikov fail to disclose (see underlined) a canister system, separately insertable and removable from the cask system, the canister system being enclosed within the elongated body, the canister comprising a basket having a plurality of vertically oriented elongated receptacles within the body of the canister and extending along the body of the canister.
Singh, however, discloses a canister system (basket MPC 10 in 19) , separately insertable and removable from the cask system (fig. 14, 42), the canister system being enclosed within an elongated body (19) , the canister comprising a basket (basket MPC 10 in 19) having a plurality of vertically oriented elongated receptacles (14 in 10) within the body of the canister (10) and extending along the body of the canister.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of ANDRIANOV as modified by Zrodnikov, with the claimed canister system, as taught by Singh, to use as a substitution of one known fuel receptacle configuration for another (that has a canister system) to obtain predictable radioactive waste and fusible alloy material loading/storage compartmentalization results. 

Regarding claim 4, ANDRIANOV discloses wherein the cask system (fig. 4; of the system of 1) comprises:
 secondary material (6, 8), the 
(abstract Note Loading and placing of the fuel is carried out using construction elements in the form of a support plate (6) and the fixing-centering elements (7)).
     	But ANDRIANOV as modified by Zrodnikov fail to disclose (see underlined) a vertically oriented, elongated receptacle  the receptacles of the canister body.
Singh, however, discloses a canister system (figs. 14 and 19; basket MPC 10 in 19) , separately insertable and removable from the cask system (fig. 14, 42), the canister system being enclosed within an elongated body (19) , the canister comprising a basket (basket MPC 10 in 19) having a plurality of vertically oriented elongated receptacles (14 in 10) within the body of the canister (10) and extending along the body of the canister and 
a vertically oriented, elongated receptacle (basket MPC 10) separate from the receptacles of the canister body (10).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of ANDRIANOV as modified by Zrodnikov, with the claimed canister system, as taught by Singh, to use as a substitution of one known fuel receptacle configuration for another (that has a canister system) to obtain predictable radioactive waste and fusible alloy material loading/storage compartmentalization results. 

Regarding claim 5, ANDRIANOV as modified by Zrodnikov discloses wherein the containment vessel (fig. 4, 6, 8, 1) comprises:
a removable canister (6, 8) enclosed within a body of the cask system (1), the canister (6, 8 with 4, 5) containing the hazardous waste material (3); and
secondary material/fusible alloy (see Zrodnikov, (Abstract Note lead-bismuth coolant)) material (4, 5) is situated within (1, 6, 8) 
     	But ANDRIANOV as modified by Zrodnikov fail to disclose the further limited/claimed canister (of claim 2) inside of the cask.
Singh, however, discloses a removable canister (basket MPC 10 in 19) inside of a cask (fig. 14, 42).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of receptacles holding fusible alloy material for radioactive material as disclosed by ANDRIANOV as modified by Zrodnikov, with a canister for holding receptacles of radioactive material inside of the cask, as taught by Singh, to use as a substitution of one known fuel receptacle configuration for another (that has a canister system) to obtain predictable radioactive waste and fusible alloy material loading/storage compartmentalization results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881